Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered October 19, 1983, convicting him of assault in the first degree and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
With respect to those instances of claimed ineffective assistance of counsel which are alleged to appear on the record and which we may review, we find no merit to the defendant’s assertions and conclude that the defendant was competently represented (see, People v Lundy, 104 AD2d 384, 386).
Following rendition of the judgment of conviction, the defendant moved pursuant to CPL 440.10 to vacate the judgment, largely on the basis of the alleged ineffective assistance of his counsel. By order entered May 16, 1984, the motion was denied. Justice Brown denied the defendant’s motion for leave to appeal from that order. To the extent that the defendant seeks to set forth alleged indicia of ineffective assistance of counsel that are dehors the record and were raised by him in his unsuccessful motion to vacate the judgment, we decline to review the same as they are not properly before the court (see, People v Drummond, 104 AD2d 825; People v Lindo, 104 AD2d 902; cf. People v Ramsey, 104 AD2d 388). Mangano, J. P., Gibbons, Kooper and Spatt, JJ., concur.